Title: To Benjamin Franklin from Richard Bache, 2 December 1781
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond: Sir
Philadelphia Decr. 2d. 1781
Since I did myself the pleasure of writing to you by the Marquis La Fayette, which was only a few days ago— I have been honored by yours of the 13th. September and made happy by hearing that you were well.
I have already anticipated your wish, by a personal inquiry in Bucks County after the papers that were left in the Trunk at Trevoes, but nothing that you describe has turned up to View—I recovered a great many loose Letters & papers, but they are all detached, unsewed, unbound pieces— I have two particular Friends, who live in that County, whom I have requested from time to time to make inquiry after these papers, & I shall still intreat them to be upon the look out, in hopes of something turning up— I am happy in having your opinion respecting Will’s Education, and am obliged to you for your kindness respecting him, we shall endeavor to give him as good an Education as this Country affords, but at the same time I well know, how much a Youth must be benefitted, under your care & direction— I have put on board this Vessel a Box of Seeds, which Mr. Bartram requests your acceptance of, also a small Box of pippin Grafts, of three different kinds, put up carefully by him— The Apples I cannot procure to send you by this Vessel; another conveyance will shortly offer, which I shall embrace, with a hope, that they may have a better fate than those sent you last year.
Your Bill on me for 300 Livres in favor of a French Officer, whose name I now forget, is duly honored, I accepted it in the begining of September last, but he never called for the Money till now—
In my Letter to you of the 24th. Ulto., favored by General Duportail, who goes to France in a Frigate, I mentioned to you a new Arrangement, that would soon take place in the post Office Department; that Congress, adopting a plan of Economy, had determined that a P M. General & Assistant, should supply the place of P. M. General, Comptroller & Surveyors;— Under this new arrangement, a new P M General has been proposed, from what motives I know not, nor have I stirred in it,—they have nothing criminal to accuse me of,—but it seems I am not a favorite with the Eastern Delegates,— There has not as yet, been a sufficient number of States represented, to determine the point, but I expect it will be determined in the course of this Month, and as the Eastern Gentry are pretty industrious, they most probably will carry their point, and your humble Servant go to the right about, should this be the case I will endeavor to bear it with Philosophical fortitude.—

I apologized to you in the Letter above quoted, for not having remitted you the Bills for the last years Interest of your Money in the Loan Office, by stating to you, the necessity I have been under of sundry repairs to your house, putting up new Spouts &c.— the demands upon me for Ground Rents, which on account of the depreciation of paper Money, had not been paid off, for four or five years last past, together with the arrearages, due me, say three years Salary as P.M.G., from the public— All these circumstances combining as it were, & pressing me at the same time, have obliged me to make use of your Bills, but I hope shortly to have it in my power to replace them.
I beg you to believe that the inclosed Note from Mr. Hopkinson, which contains some reflections on the house, was wrote in my absence,—this house affords as good Pen, Ink & paper as his own; tho’ we cannot always strike such brilliant Strokes—
You will herewith receive a Letter from Sally, another from William, and we beg you to accept a great deal of Love from all of us—
I am ever Dear Sir Your affectionate Son
Rich Bache
Dr. Franklin
 
Addressed: Doctor Franklin
